Citation Nr: 1534839	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  14-23 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for tinnitus.
 
2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1954 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

In May 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record. 

The Board notes that it does not appear that the Veteran has been provided proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding his claims for tinnitus and bilateral hearing loss.  As explained below, the Veteran's claim for tinnitus is being granted in full.  Therefore, VA's notice and assistance requirements need not be discussed here, as any error in that regard is harmless.  However, as the issue of service connection for bilateral hearing loss is being remanded, VCAA-compliant notice should be provided at such time.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action, on his part, is required.
FINDING OF FACT

The evidence indicates the Veteran's tinnitus has existed since service. 

CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations, as noted above.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board further notes that the Court of Appeals for Veterans Claims recently held that tinnitus is to be considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, ___F.3d ___ (Fed. Cir. Feb. 9, 2015).  Therefore, tinnitus is one of the diseases presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for organic diseases of the nervous system), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection the basis of continuity of symptomatology, apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his tinnitus is the result of his work in the Army as a Light Weapons Infantryman, which exposed him to live gunfire and explosions on a constant basis.  In a statement submitted with the Veteran's November 2013 application for benefits, he described the kinds of noises he encountered while in service.  He also indicated that since the Army, his hearing had been degraded and his ears were constantly ringing.  In his June 2014 substantive appeal to the Board, the Veteran stated that he had hearing loss and a ringing in his ears since leaving the military.  At his May 2015 Board hearing, the Veteran described experiencing hearing loss and tinnitus while still in the Army.  He further testified that he had experienced both conditions on a continuous basis ever since. 

In March 2014, the Veteran underwent a VA audiological examination.  At that time, the VA examiner noted that the Veteran was not able to provide specific dates or circumstance regarding the onset of tinnitus, though the Veteran reported that it had been happening for a "significant number of years."  The examiner then opined that it was at least as likely as not that the Veteran's tinnitus was a symptom of his diagnosed hearing loss.  However, the examiner did not address as to whether the disorder was caused by or a result of military noise exposure.  As noted above, the Veteran indicated in his June 2014 appeal to the Board that he had experienced a ringing in his ears since his military service. 

The Board finds that the VA examiner's opinion is of little probative value, as it lacks adequate rationale for a speculative opinion as to the etiology of the Veteran's tinnitus. 

A veteran is competent to describe symptoms that he experienced in service, or at any time after service, when the symptoms he perceived were experienced directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his discharge from service.  The Veteran consistently reported that his tinnitus began while in service, and that it has continued since.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.
ORDER

 Service connection for tinnitus is granted. 

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran contends that his bilateral hearing loss is the result of his work in the Army, through which he was exposed to constant live gunfire and explosions.

In this regard, the March 2014 VA audiological evaluation shows that the Veteran has bilateral hearing loss that meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385.  Furthermore, as noted above, the Board finds that the Veteran's allegation of being around loud noises is consistent with the circumstances of his military service and acknowledges that he was exposed to acoustic trauma while on active duty.  Therefore, the remaining inquiry is whether his current bilateral hearing loss is related to his in-service noise exposure.

In discussing the etiology of the Veteran's bilateral hearing loss, March 2014 VA audiology examiner opined that it was less likely than not that such was the result of the Veteran's service, as his enlistment and discharge audiograms showed perfect hearing bilaterally and that there were no significant threshold shifts.  

The Board finds that such opinion is inadequate.  The VA examiner did not take into consideration the Veteran's lay statements concerning the onset of his hearing loss and tinnitus.  An examiner may not ignore lay evidence and base an opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007). 

Again, as noted above, in multiple statements and his testimony before the Board, the Veteran has consistently described experiencing hearing loss both while in service, and since his discharge.  Therefore, the Board finds that an addendum opinion is necessary to decide the Veteran's claims for service connection for bilateral hearing loss.  Such addendum should take into consideration the Veteran's lay statements regarding the incurrence and continuity of hearing loss symptomatology. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with VCAA-compliant notice concerning his claim for bilateral hearing loss.

2.  Return the claims file, to include a copy of this remand, to the March 2014 VA examiner for an addendum opinion.  If the examiner who drafted that opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The examiner should indicate in the addendum report that the claims file was reviewed.

Following a review of the record, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred in or is otherwise related to his military service, to include his acknowledged in-service noise exposure.

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomology since service.  The examiner must also discuss the rationale for his or her opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2014).

